518



            OFFICE     OF   THE   ATTORNEY     GENERAL             OF     TEXAS,
                                      AUSTIN                                         c   ’


0-O.-
&--


        &onorable &olrry Wllllanm
        CriSiMl Di8trlot Attoxnry
        iiaoo, Texar


                                     Opinion    No.   O-2108




                                                               0 or reoo
                                                              lb        of,    but       within
                                                         r,        city       oz    m,ooo     0r



                                                          Satoh 19,1940, in
        whioh you requ                                   4eQartment, 88 follows:
                                                 on looated wIthIn
                                                  ll.mltror the city
                                                oh cont4lne Z6,OOO
                                               ding to the la8t fed-




                  *Under the abore 0ir0wl4tan044, w0da                             it
             ti   proper
                       and lawful for the County Clerk                         of
             MoLeman County, Tsxaa, to Ills and reoord                             the
Honorable Eol~rryWllllam~, Page 2


       a?oresa & inatrumntwithout   it ha~l~ beon
              d and authorized by the Conmi8810n4r8'
       c"%'i':? ~O~lIli4nCOtmt~, T4X48?"

             Under iirtiole 9744. V4CIIOn’I Civil Statutsr,  it
18 provided, 8Ub8t8ntlaflyB that plet8 or replat8 of 8ub-
dlVl8iOn8 OUt8ld4 O?, but Within      fir4 ail48 O?, the carporate
limlt8 of a oltg oontelning 85,000 or mof4 lnhabltantr ao-
Oording to the lart Fedex+41CeMu8, or o? a 8!mafler oity or
town whioh ha8, by majority vote o? It8 qaallfled voterr,
adopted the prorl8lon8 o? thl8 xrtlole, IUIl8tk approved,
and bear an MdOr84ment      to that effeot, by the City Planning
CO1~tl1881On,  or, l? 110Planning Comei881OE 4Xl8t8, by th8
$Ot8rllil43  body o? 8UOh Olty Or town, in addition to be-
aoknowledged    48 provided therein, before 8uoh plat may be
lariully riled or recorded     by the County Clerk of the County
within whloh 8U4h 8UbdiVi8iOn     1148. See Boll18 v. Parkland
Corporation (Coma. App., Sec. A, 1931).      40 S. SV. (,?a)53.
                Arti      9744, together With Penal Cod8 Article 427b,
making     It a mi8drmeanor for the County Clerk to accept               for
ragl8tration a plat whioh doe8 not meet tbroe requirements,
were enaoted byth4 40th Legislature a8 Chapter 2S1, A4t8 1987,
Page 342.
          Sub84quentlj. tlm 42nd L4glslature amemdsd Article
6626, whlah bad pr4rlourly read 48 iOiiOW8:

              *The ?ollowln~ instrument8 of wrltlng whloh
       8h4ll hat4 been aoknowledged     or proved aooordFng
       to law, 4r4 4athorlzrd to be reoord4d, viz: 411
       deed8,   8lOrt&g48, OOllT4yallO48, deed8 O? tlU8t,
       bond8   ?or title, oovenant8, deieasanoee or other
       lnstrunmnt8 0r writing oono4rnlng any land8 or
       tenen4nt8, or good8 or ohattel8,     or movable prop-
       erty o? any a48orlptlon,~

by adding the ?ollOwing:
         "prOVidea, however, that ti 04848 Of 8UbdlVl8ion
         or re-8Ubdlvl8iOII of r4al property no sap or plat
         O? 4lly8UOh 8UbdlVl8lOn 8ha11 be ?114d OX’ r4COrd4d
         4nl888 and until the 8am ha8 b44n authorized by
         the   cOIIB4i88iOMr8’   court   O? th4   COUnty   in   Whi oh
         the rml rotate 18 8ltuated by order drily entered
         in the ainute8 of raid Cob,   lxoept in oaar o?
         jxrtltlon or oth4r 8ubdlvl8lon through a Court of
Eonorable Holrey         Pjillhm8,   lag4   3




       reoord; p&vvlded, that within ln4orporated
       oitie8     town8 the goterming
                   and                 body thereof
       in 114U Of ths cO~i88iOll4r8'  c0Ul-t Shall
       per?orm the dutie8 herelnaborr Impost6 upon
       the Coimuie8lonsr8'Court," (344 Act8 1931,
       C&d Leg., p. 371, Ch. 817.)
           Art1814 llS7b of the Penal Code, enaoted by the
IM4 bgi814tUlVJ whloh 8Pund86 Arti        6626, f4Ib8 it 4
mlrdemeanor ?or anyone 0 *ii4 or reoord any rooh map or
pht  WithOUt  a4ViOU81y  84OWing  49.pplVY41 therefor 48 PI’O-
Tided by 14W. (AOt8 1951, 42nd Leg., p. 866, oh. 160.)

              Ch4pter Zl7, Aot8 1931, (Art1014 6626 a8 amtnd8d)
mab8      no lxoaptlon in regard to the 4ltoltlon   @maned      by
Art1814 974a, nOr do48 it repeal Amy 0r the provl8ion8 0r
Art1414     97th

            X4 844 UO OOUfliOt b4tW44nthe prOVlelOn8 Oftb84
two   Art10144 io:regard to the sittmtlon yooa8et forth, but
even OhOUid 8Uoh be apparent, we would be bound, under reo-
0gnlx4a ral48 0r 8t4tutory oon8truotlon, to reoonclle and
harmaizs the oonfllot I? pO88ib14,  nhare, aS hsrii, the
8tatutes 4r4 In par1 matrrla. Slshop v. Routston Tndepcndent
sohool Diotriat, 119 Ter. (03, 29 S. C,. (Zd) 312.
               'It 18 a settled rule 0r rrtatutorylutsr-
       pretation t&t 8htUt48      whloh deal with the
       ma14 general subject, hare the saae general
       purpo84, or r418t4 t0 the 8ame person or thing,
       are ooneid4rsd as 'In par1 materla'. (in re-
       latlon to the 8ame Platter), altboughthsy oon-
       fain no reference to on4 another, and although
       they were paesed at different times or at dff-
       ?4relit   848SiOn8 O? the h&8htUr4.

             *In order to 4rrl14 at a proper construction
       Or   a 8tatut4,and determine the exact le6lslatlve
       lntent,  a11 nct8 and parts 0r dots in wrl mater14
       will, t&rs?ore, br taken, read and construed t
       g&her, eaoh enactment ln rcrereno4 to the othezi
       d8 though they Wet‘4 pax%4 Of )aW.       any oonrllot
       between their prulslons ~111 be harmanlzed, lf
       po88ibl4, and lrr44t  will    be given to all pro-
       vision8 or 4aoh aot if th4y can be ma4 to.rtand
       to&her    and have oonourrent    r??loaoy.a    39 Tex.
       Jur. 253, s40. 135, sod orse4 oited-
Honorable   liolvey   i~illlans,?age 4


           A oorr4latlvo     rule    Of   statutory
                                               oomtruotlon in
that  repeal of statute8     by implication 18 never farored nor
pr48UZWd.   T07~neena1.     T4rr411, U3 Tex. 463, 16 3. x. (za)
1063.
           ":.herethere is no lxpr484 r8pe81, the
      prsswaptlon 1s that in enaotlng a new law
      the Legl814tur4 intended the old rrtatuteto
      rmaln in operation." 39 Tex. Jr. 141; Cole
      t. state es rel. Cobollnl, 106 Tex. 472, 170
      B. 3. 10'36.
          Conetrulng the two rtatutes together, then, 18
find that before th4 County Clerk may &w?ully.?l1e or re-
cord the plat in question, 8uOh plat must be authorized by
the Com.i88lonere* Court or his county in the manner pro-
vided in jrtlole 6626, in addition to i&satingthe requlre-
mentr aa to 40knowi4agimd       and the r4qulrrsent4   as to ap-
proval by the City Planning COUBllt88fOn,      Of, ii mn4 4Xi8tS,
by the governing body,      of suoh city  or town In the manner
provided in ArtiCl8      974S.
          It ie, therefore, the opinion Of this dapartaent
and you are 80 advised that under the facts 84t forth In
your letter, tisquoted above, it would not.be proper nor
idui                                    county
       for the county Clerk or idoL4naa.n      to r 114 and
record the plat in c,uestionunless and until the 843~4 ha8
been authorized by tba Coam&sslon4rs* Court of that County
in the manner provided in Artlol4 6626.
            Trusting that    ~4     hare fully answered your inquiry,
we   are




 ATTORNEY GENERAL OF TMAS                               irsslstant



PL:BBB